Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered June 12, 1985, convicting him of murder in the second degree, attempted murder in the second degree, assault in the first *595degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence adduced at the trial was more than sufficient to establish that the defendant had the requisite mental culpability to support his convictions of murder in the second degree, attempted murder in the second degree and assault in the first degree (see, People v Bauer, 113 AD2d 543, 548-549, lv denied 67 NY2d 648; People v Reynolds, 107 AD2d 724). Most of the instances of challenged prosecutorial misconduct are unpreserved for appellate review. In any event, they were not so prejudicial as to deprive the defendant of a fair trial (see, People v Roopchand, 107 AD2d 35, affd 65 NY2d 837; People v Galloway, 54 NY2d 396). In those instances where objections were raised, they were sustained and the court gave prompt curative instructions. Finally, the sentence imposed was not unduly harsh or excessive (see, People v Farrar, 52 NY2d 302, 305; People v Suitte, 90 AD2d 80, 86-87). Mollen, P. J., Bracken, Niehoff and Lawrence, JJ., concur.